LOAN AGREEMENT by and among H.I.G. ALL AMERICAN, LLC AND COACHMEN INDUSTRIES, INC., AS BORROWER REPRESENTATIVE, AND ALL AMERICAN HOMES, LLC, ALL AMERICAN HOMES OF COLORADO, LLC, ALL AMERICAN HOMES OF GEORGIA, LLC, ALL AMERICAN HOMES OF INDIANA, LLC, ALL AMERICAN HOMES OF IOWA, LLC, ALL AMERICAN HOMES OF NORTH CAROLINA, LLC, ALL AMERICAN HOMES OF OHIO, LLC, ALL AMERICAN BUILDING SYSTEMS, LLC, ALL AMERICAN SPECIALTY VEHICLES, LLC, COACHMEN MOTOR WORKS, LLC, COACHMEN MOTOR WORKS OF GEORGIA, LLC, CONSOLIDATED BUILDING INDUSTRIES, LLC, CONSOLIDATED LEISURE INDUSTRIES, LLC, COACHMEN OPERATIONS, INC., COACHMEN PROPERTIES, INC., MOD-U-KRAF HOMES, LLC, SUSTAINABLE DESIGNS, LLC, AS BORROWERS for Up To $10,000,000 Principal Amount of Senior Secured Revolving Notes and $10,000,000 Principal Amount of Secured Subordinated Convertible Tranche B Notes and Warrants to Purchase Shares of Common Stock October 27, 2009 MIAMI 837301 v12 (2K) TABLE OF CONTENTS
